Case 1:15-cr-00259-JKB Document123 Filed 04/28/21 Page 1of5

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

x

UNITED STATES OF AMERICA *
v. * CRIM. NO. JKB-15-0259
PETER NICHOLSON, *
Defendant. *
* * * * * x % * * * *
MEMORANDUM AND ORDER

 

The Defendant Peter Nicholson was sentenced to a period of 108 months’ imprisonment
for Conspiracy to Distribute and Possess with Intent to Distribute Cocaine. (ECF No. 70.)
Nicholson has served over half of his sentence and is currently incarcerated at the Federal
Correctional Institution (“FCI”) Schuylkill in Pennsylvania. On December 14, 2020, Nicholson
filed a Motion for Compassionate Release (ECF No. 112) pursuant to 18 U.S.C,
§ 3582(c)(1)(A)(i). No hearing is necessary. See Local Rules 105.6, 207 (D. Md. 2018). For the |
reasons set forth below, Nicholson’s motion will be DENIED.

Motions for compassionate release are governed by 18 U.S.C. § 3582(c)(1)(A). Under this
section, a district court may modify a convicted defendant’s sentence when “extraordinary and
compelling reasons warrant such a reduction” and the court has “consider[ed] the factors set forth
in section 3553(a) to the extent that they are applicable.” 18 U.S.C. § 3582(c)(1)(A). A defendant
may move for compassionate release under § 3582(c)(1)(A) only after he or she “has fully
exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion
on the defendant’s behalf or [after] the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier.” Id.

 
 

Case 1:15-cr-00259-JKB Document123 Filed 04/28/21 Page 2of5

Nicholson filed an administrative request for reduction in sentence with the warden of FCI
Schuylkill, which was denied on August 4, 2020. (See ECF No. 112-1 at 12-13.) Therefore, the
Court must determine: (1) whether Nicholson has provided evidence establishing the existence of
“extraordinary and compelling reasons” for his release; and (2) if so, whether compassionate
release is consistent with the factors set forth in 18 U.S.C. § 3553(a).

fs Extraordinary and Compelling Reasons

Under 28 U.S.C. § 994(t), the U.S. Sentencing Commission “shall describe what should be
considered extraordinary and compelling reasons for sentence reduction, including the criteria to
be applied and a list of specific examples.” The Commission has stated that “extraordinary and
compelling reasons” exist where: (1) a defendant has a terminal or serious medical condition; (2) a
defendant with deteriorating health is at least sixty-five years old and has served ten years or 75%
of his or her term of imprisonment; (3) certain family circumstances arise in which a defendant
must serve as a caregiver for minor children or a partner; or (4) the Bureau of Prisons (“BOP”)
determines other circumstances create “extraordinary and compelling reasons” for sentence
reduction. See U.S.S.G. § 1B1.13 cmt. n.1 (A)-(D).

This mandate and policy statement, however, predate the passage of the First Step Act of
2018, Pub. L. No. 115-391, 132 Stat. 5194 (2018), which “remove[d] the Bureau of Prisons from
its former role as a gatekeeper over compassionate release motions.” United States v. McCoy, 981
F.3d 271, 276 (4th Cir. 2020) (internal quotation marks and citation omitted). Accordingly, the
Fourth Circuit has affirmed that “district courts are ‘empowered ... to consider any extraordinary
and compelling reason for release that a defendant might raise.’” Jd. at 284 (emphasis in original)
(quoting United States v. Zullo, 976 F.3d 228, 230 (2d Cir. 2020)). Recently, Courts in the District

of Maryland have held that extremely long sentences, as well as medical conditions that increase

 
Case 1:15-cr-00259-JKB Document123 Filed 04/28/21 Page 3of5

a defendant’s susceptibility to COVID-19, can both be grounds for compassionate release. See,
e.g., United States v. Richardson, Crim. No. JKB-09-0288, 2020 WL 3267989, at *2 (D, Md. June
17, 2020; United States v. Kratsas, 2021 WL 242501, Crim. No. DEC-92-0208, at *4 (D. Md. Jan.
25, 2021). Recently, some district courts have granted compassionate release to defendants who
were caretakers for minor children experiencing difficult personal circumstances. See, e.g., United
States vy, Turner, Crim, No, LA-18-0142, 2020 WL 5717096 (E.D. Wis. Sept. 24, 2020).

Nicholson seeks compassionate release so that he can be physically present for his seven-
year-old son Kayden in June 2021, when Kayden’s former stepfather is set to go on trial for the
murder of Kayden’s mother. (ECF No. 118 at 1-2.) Following her death, Kayden has been in the
custody of his maternal grandmother, Rebecca Shaw. (id. at 2.) Shaw believes that Kayden’s
“mother’s death has been traumatic for him” and “Kayden needs his father to be a physical
presence in his life.” (/d.) Nicholson states that he frequently calls and emails Kayden, and Shaw
says that “Kayden loves his father.” (/d.)

Nicholson acknowledges that he does not fit within the BOP’s category of individuals
whose family circumstances require them to serve as caregivers for minor children, because
Kayden’s mother was not the “only family member capable of caring for” his child. (See ECF No.
118 at 4 (quoting BOP Program Statement 5050.50).) However, Nicholson argues that his familial
situation places him within the Fourth Circuit’s broad category of possessing “any extraordinary
and compelling reason for release.” McCoy, 981 F.3d at 284 (emphasis added). This Court has
sympathy for Nicholson’s circumstances, which are certainly unfortunate and unusual, but the
Court need not definitively decide whether they constitute extraordinary and compelling reasons,

because Nicholson’s early release is not warranted under the factors set forth in § 3553(a).
Case 1:15-cr-00259-JKB Document123 Filed 04/28/21 Page 4of5

f.  Section 3553(a) Factors

Section 3553(a) states that courts shall consider a variety of factors when imposing a
sentence, including: “(1) [Defendant’s] personal history and characteristics; (2) his sentence
relative to the nature and seriousness of his offense; (3) the need for a sentence to provide just
punishment, promote respect for the law, reflect the seriousness of the offense, deter crime, and
protect the public; (4) the need for rehabilitative services; (5) the applicable guideline sentence;
and (6) the need to avoid unwarranted sentencing disparities among similarly-situated defendants.”
United States v. Bryant, Crim. No. CCB-95-202-3, 2020 WL 2085471, at *4 (D. Md, Apr. 30,
2020).

The Court has reviewed the § 3553(a) factors and finds that they do not favor
Nicholson’s release. Nicholson points out that he is close to completing his sentence because,
due to his participation in the Residential Drug Abuse Program, his projected release date is
January 22, 2022. (See ECF Nos. 121 at 1, 112-1.) Despite this, the actions leading up to
Nicholson’s arrest posed a clear danger to the community. After initially being pulled over by
the police, Nicholson sped away, hitting an officer’s leg and initiating a high-speed chase, all
while five-month-old Kayden was in the backseat of Nicholson’s car. (ECF Nos. 52 at 4; 121-1
at 2.) Nicholson then hid the cocaine that he was carrying in an empty recycling bin in another
neighborhood. (ECF No. 52 at 5.) The next day, Nicolson and his co-defendants returned to that
neighborhood and spent multiple hours trespassing on private property and overturning trash
cans in search of the cocaine. (ECF No. 121-1 at 4.) Several days later, while out on bail,
Nicholson attempted another cocaine delivery to his co-defendants, running away from police
officers who sought to arrest him. (ECF No. 52 at 5.) Based on Nicholson’s behavior

surrounding his arrest, the Court is concerned that his early release would endanger the
Case 1:15-cr-00259-JKB Document123 Filed 04/28/21 Page5of5

community and would not sufficiently deter him from committing similar crimes in the future,
thereby undercutting two important purposes underlying his sentence.

Denying compassionate release is not a decision the Court makes lightly. The Court
acknowledges the trying and unusual circumstances created by the premature death of Kayden’s
mother. Were it within the Court’s power to grant early release while still imposing a fitting
sentence on Nicholson, the Court would do so. But having considered the factors enumerated
under § 3553(a), the Court finds that release at this time would be inappropriate and that the
existing sentence is “sufficient, but not greater than necessary” to comply with the purposes of
incarceration. 18 U.S.C. § 3553(a). Nicholson’s Motion for Compassionate Release (ECF No.

112) is accordingly DENIED.
DATED this 2© day of April, 2021.

BY THE COURT:

J Dawe K (Phen

James K. Bredar
Chief Judge

 
